Title: From Thomas Jefferson to James Buchanan and William Hay, 26 December 1786
From: Jefferson, Thomas
To: Buchanan, James,Hay, William



Gentlemen
Paris Dec. 26. 1786.

It is with no small degree of surprize and vexation that I have this moment received from M. Limozin of Havre, the inclosed bill of lading for the Model of the Capitol, by which it appears that it has been shipped a few days ago. This model went out of my hands about the last of May or first of June, and would get to Havre in about 10. days, where I suppose it has lain neglected in a warehouse 6 months while there were tobacco ships constantly returning to Virginia. I had not an idea but that you had been in possession of it ever since the month of August. I hope you will be sensible that this extraordinary delay has been in no manner owing to me; and I still flatter myself it will arrive before the workmen can recommence their labours in the spring.

I have the honour to be with much respect, Gentlemen, your most obedient & most humble servt.,

Th: Jefferson

